Citation Nr: 1138541	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-07 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Propriety of a reduction from a disability evaluation of 60 percent for service-connected lumbosacral strain with degenerative disc disease of the lumbar spine to 20 percent, effective from January 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  By this action, the RO reduced a 60 percent rating for the Veteran's back disability to 10 percent, effective from January 1, 2007.  Subsequently, in March 2007, the RO increased the rating to 20 percent, effective from January 1, 2007.

Until March 2007, the Veteran's service-connected back disability was characterized by the RO as lumbosacral strain with radicular pain.  By the March 2007 rating decision, the RO indicated that the service-connected disability also contemplated degenerative disc disease.  The Board has characterized the issue accordingly.

In July 2011 correspondence, the Veteran's representative raised a claim for a higher rating for service-connected low back disability and a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  These matters are referred to the agency of original jurisdiction (AOJ) for disposition.


FINDINGS OF FACT

1.  Following a July 2006 VA examination, the RO proposed to reduce the rating for service-connected low back disability from 60 percent to 10 percent.  The Veteran was informed of the proposal in accordance with 38 C.F.R. § 3.105(e) by letter dated August 23, 2006.  

2.  By an October 2006 rating action, the RO implemented a reduction to 10 percent for low back disability, effective January 1, 2007.  Notice of the reduction was sent to the Veteran on October 30, 2006.  (The 10 percent rating was changed to 20 percent by a March 2007 rating action, effective January 1, 2007.) 

3.  A comparison of the medical evidence upon which the 60 percent disability evaluation was awarded with the evidence reviewed in connection with the rating reduction reflected material improvement in service-connected lumbosacral strain and degenerative disc disease to a level of impairment no higher than that accounted for by the 20 percent rating.


CONCLUSION OF LAW

The reduction of the 60 percent disability evaluation to a 20 percent disability evaluation for lumbosacral strain and degenerative disc disease of the lumbar spine was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Codes 5237, 5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Veteran was awarded service connection for degenerative disc disease in January 1972, and a 20 percent disability evaluation was assigned.  A 40 percent disability evaluation was assigned in a rating decision dated April 2002, and a 60 percent disability evaluation was assigned in an October 2004 rating decision, effective from December 30, 2003.  

The Veteran is presently rated under Diagnostic Code (DC) 5243 for intervertebral disc syndrome (IDS).  This DC allows for the evaluation of the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

Note 1 to this provision provides that for purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IDS that are present constantly, or nearly so.  

A September 2003 revision to the intervertebral disc syndrome code stated that intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

When the RO awarded a 60 percent disability evaluation in October 2004, it relied on a June 2004 VA examination of the Veteran's spine.  During that examination, the Veteran reported that he had not been employed since 1999.  Flareups of pain occurred once a month, for 3 to 4 days, and the Veteran was unable to get out of bed.  On range of motion testing, flexion was to 65 degrees, extension was to 10 degrees, lateral flexion was 14 degrees to the left and 20 degrees to the right, and rotation was 10 to the left, 14 to the right.  There was evidence of pain, fatigability, and additional limitation of motion upon repetition.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).   The Veteran did not meet the criteria for an increased disability evaluation based on orthopedic manifestations because there was no evidence of ankylosis.  Id.  Instead, the RO apparently justified an increase to 60 percent based on the frequency of the Veteran's self-reported "incapacitating episodes," during which the Veteran could not get out of bed as a result of a flareup of pain.  (There is no indication in the record that a physician ordered bed rest for the Veteran, as contemplated in Note 1 to DC 5243.)

The October 2004 rating decision advised the Veteran that "[s]ince there is a likelihood of improvement, the assigned evaluation is not considered permanent and is subject to a future review examination."  

The Veteran received a review of his low back disability in July 2006.  On examination, the Veteran reported that he no longer used pain medication because it was "not doing him any good."  His pain was constant and increased with prolonged sitting or standing.  He was restricted in some activities of daily living.  He had muscle spasms when he was stressed or excited.  There was no antalgic gait; however, he did have to use his arms to rise from a chair.  On physical examination, there was tenderness to palpation but no palpable muscle spasm.  Straight leg raising test was negative bilaterally but limited to 25 degrees; thus, the examiner noted that Waddell's (non-organic) sign was positive in this area.  Range of motion testing showed flexion to 75 degrees, extension to 18 degrees, lateral flexion 29 degrees to the left and 25 degrees to the right, rotation 25 degrees to the left and 28 degrees to the right, with fatigability upon repetition.  There was no mention of incapacitating episodes with physician-prescribed bed rest.

After the July 2006 examination, the RO proposed to reduce the rating for degenerative disc disease to 10 percent.  The Veteran was notified of the RO's intent to reduce the assigned rating by a letter dated August 23, 2006.  By an October 2006 rating decision, the RO implemented the reduction, and sent the Veteran a letter dated October 30, 2006.  The reduction was made effective January 1, 2007. 


Analysis

The United States Court of Appeals for Veterans Claims (Court) has held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594  (1991).  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  

The August 2006 letter notifying the Veteran of the proposed reduction afforded him the opportunity for a hearing and he was given 60 days in which to submit additional evidence to show why his compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e).  The Veteran did not request a hearing or submit additional medical evidence in response to the letter.  The RO also complied with the requirements for assigning an effective date no sooner than the last day of the month during which a 60-day period expires following notice of the reduction.  The Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond. 

Upon review, the Board finds that the reduction of the 60 percent disability rating to 20 percent for degenerative disc disease of the lumbar spine was warranted.  At no time prior to the reduction of the Veteran's disability evaluation did orthopedic manifestations of degenerative disc disease warrant a disability evaluation in excess of 20 percent because no ankylosis of the spine or flexion limited to 30 degrees found on examination at any point prior to October 2006.   38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  This was so even when pain and its effects were considered by examiners.  The 60 percent disability evaluation appears to have been based upon the frequency of "incapacitating episodes" reported by the Veteran without objective assessments by a physician of the need for bed rest.  

On the July 2006 examination report that formed the basis for the reduction of the Veteran's evaluation, flexion was limited to 70 degrees and there were no reports of incapacitating episodes.  The Veteran was no longer taking pain medication and was mildly to moderately limited in some, but not all, activities of daily living.  The examination report is full and complete, having been based on an interview and physical examination of the Veteran as well as review of the claims folder.  In consideration of this evidence, the Board finds that the Veteran's low back disability warranted no higher than the 20 percent rating awarded.  

On VA examination in July 2007, flexion limited to 10 degrees was noted; however, the Board must, when it considers the propriety of a reduction, focus on the evidence available to the RO at the time the reduction is effectuated.  As an aside, the Board notes the presence of Waddell's signs identified in the examination report, calling into question the accuracy of the findings on that examination.  As a result, the Board finds that the July 2007 examination report is of no value in determining whether the 2006 reduction was proper.  

In July 2011, the Veteran's representative argued that scheduling the Veteran for his July 2006 review examination was improper because the Veteran had attained the age of 55.  38 C.F.R. § 3.327(b)(2)(iv)(no reexamination shall be scheduled for a Veteran over 55 years of age except in unusual circumstances).  However, the Veteran was advised, in conjunction with his award of the 60 percent evaluation that a new examination would be scheduled because of the likelihood of change in his condition.  The RO was presumably aware of the Veteran being 55 years of age when the 60 percent award was made in October 2004 and nevertheless concluded that this case was sufficiently different or unusual that a review examination would later be necessary.  Because the rating decision informed the Veteran that a new examination would be scheduled, the Board finds that 38 C.F.R. § 3.327(b)(2)(iv) does not make the July 2006 re-examination improper.  (The Veteran was put on notice in October 2004 that an examination would be scheduled.)

Because the Veteran's due process rights with respect to notification of the proposed and implemented reduction were met, and because the evidence of record at the time of the reduction did not justify an evaluation in excess of 20 percent, the Board finds that the reduction from 60 percent to 20 percent for service-connected lumbosacral strain and degenerative disc disease of the lumbar spine was proper.


ORDER

Reduction of a 60 percent rating for lumbosacral strain and degenerative disc disease to a 20 percent rating was proper; the appeal of this issue is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


